     Case 1:18-cr-00155-LJO-SKO Document 38 Filed 05/15/20 Page 1 of 3



 1 Amanda K. Moran SBN 311090
   MORAN LAW FIRM
 2      1330 “L” Street, Suite A
 3      Fresno, California 93721
        T.     (559) 264-2688
 4      F.     (559) 264-2683
        info@moranlawfresno.com
 5
 6 Counsel for Defendant, SANDRA HAAR,
 7 NORMAN HAAR
 8          1208 Paseo Verde Drive
            Merced, California 95348
 9          T.    (209) 201-2097
10
     Spouse and Power of Attorney for Defendant.
11
12
                             IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
14
15
     UNITED STATES OF AMERICA,                       Case No. 1:18-CR-155
16
17                                  Plaintiff,
18
            v.                                       ANSWER TO MINUTE ORDER [37]

19 SANDRA HAAR,                                      DECLARATION OF DEFENDANT
20
                                                     IN RE: APPLICATION AND DENIAL
                                    Defendant.       OF BOP ADMINISTRATIVE REQUEST
21                                                   FOR COMPASSIONATE RELEASE
22
23          SANDRA HAAR, by and through her husband and Attorney-In-Fact Norman Haar,

24 and retained counsel Amanda Moran, submits this declaration of Defendant SANDRA
25 HAAR.
26          This declaration, derived from messages sent from prison, provides details about

27 Defendant HAAR’s request for compassionate release, and the response of the
28 administration at Federal Medical Center at Carswell denying that request. The Durable


                                                 1
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
     Case 1:18-cr-00155-LJO-SKO Document 38 Filed 05/15/20 Page 2 of 3



 1 Power of Attorney, appointing Norman, has already been supplied in a prior declaration.
 2
 3                                 DECLARATION OF DEFENDANT
 4 The following statement was made directly by Sandra Haar, through the electronic mail
 5 system available to federal inmates called Corrlinks. It has been edited only for formatting
 6 and spelling errors.
 7          Grammatical errors have not been corrected to preserve the integrity of the original.
 8
 9 Message from May 14, 2020
10 I first applied through Mrs. Little Warden’s person. I gave you that date then a few days
11 later I submitted a request with a stack of supporting documents about my conditions from
12 my doctors.
13          I filed a second request for compassionate release on 3/31/20 got denial on 5-6-20.
14 I got 2 denials one earlier than that date also from the first request, the denials were
15 generic and all said the same for all the girls they say 100 percent were blanketly denied.
16          I sent off the last administrative remedy yesterday the 5/13/20 to the regional office
17 they have the copy due to lock down so no staff here will make us copies. If you need a
18 copy of the denial pleas call regional office in Grand Prarie Texas BOP Office.
19
20 I, Norman Haar, duly appointed Power of Attorney for my wife, Sandra Haar, declare
21 under penalty of perjury, pursuant to 28 U.S.C. §1746, that the foregoing declarations of
22 Sandra Haar are true and correct, being changed only as stated above:
23
24 Dated: May 14, 2020.
25 Signed with Active Power of Attorney
26 for Defendant SANDRA HAAR:
27                                                     /s/
                                                       NORMAN HAAR
28                                                     Attorney-In-Fact for Defendant


                                                   2
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
     Case 1:18-cr-00155-LJO-SKO Document 38 Filed 05/15/20 Page 3 of 3



 1 Respectfully submitted by:
 2
                                                        ___________/s/____________
 3
                                                        Amanda K. Moran, SBN 311090
 4                                                      Retained Counsel for Defendant
 5                                                      1330 “L” Street
                                                        Fresno, CA 93721
 6                                                      (559) 264-2688
 7                                                      info@moranlawfresno.com

 8
 9
10                                       CERTIFICATE OF SERVICE

11 I, undersigned counsel for Defendant Sandra Haar, declare under penalty of perjury that I
12 have served the foregoing DECLARATION OF DEFENDANT upon the captioned parties
     by electronically filing it with the U.S. District Court for the Eastern District of California
13 using its ECF System, which electronically notifies the parties.
14
     Executed on May 14, 2020
15
16
17                                                      /s/Amanda K. Moran
18                                                      Amanda K. Moran, SBN 311090
                                                        Counsel for Defendant
19
20
21
22
23
24
25
26
27
28


                                                    3
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
